Exhibit NATIONAL COAL CORP. RECEIVES LETTER FROM NASDAQ REGARDING NONCOMPLIANCE WITH MINIMUM BID PRICE RULE Knoxville, Tenn. – (January 8, 2009) – National Coal Corp. (Nasdaq: NCOC), a Central and Southern Appalachian coal producer, was notified by The Nasdaq Stock Market on January 5, 2010 it is not in compliance with Nasdaq Marketplace Rule 5450(a)(1) because shares of its common stock closed at a per share bid price of less than $1.00 for 30 consecutive business days. In accordance with Nasdaq Marketplace Rule 5810(c)(3)(A), the Company has 180 calendar days, or until July 6, 2010, to regain compliance. National Coal Corp. will seek to regain compliance within this 180 day cure period. This notification has no effect on the listing of the Company's common stock at this time. To regain compliance with the minimum bid price rule, the closing bid price of National Coal Corp.’s common stock must close at $1.00 per share or more for a minimum of ten consecutive business days. About National Coal Corp. Headquartered in Knoxville, Tenn., National Coal Corp., through its wholly owned subsidiary, National Coal Corporation, is engaged in coal mining in East Tennessee.Currently, National Coal employs about 325 people.
